      Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA


                                      )
United States                         )
                                      )
                 v.                   )              NO. 1:21cr140
                                      )
Larry Brock                           )
                                      )
                                      )
           Defendant.                 )

    MOTION1 TO RECONSIDER ELECTRONIC MONITORING OR IN THE
    ALTERNATIVE TO MODIFY CERTAIN RESTRICTIONS ON TRAVEL

      Comes now, the accused, Larry Brock and moves to reconsider this Court’s

decision to maintain him on electronic monitoring or, in the alternative, to modify certain

restrictions on his activities.

                                    BACKGROUND

      I.      Background of Larry Brock

      Lt. Col. Brock lives in Texas and is a veteran of the Air Force with multiple combat

deployments and decorations as an A-10 pilot. He has had a productive private sector

career in civilian aviation and other industries. He has no criminal convictions.

      II.     Procedural Background

      Lt. Col. Brock is charged with misdemeanor offenses stemming from the events at

the United States Capitol on January 6, 2021. He surrendered to authorities in Northern

District of Texas. On January 14, following a hearing, the district judge set conditions of

release, stating that:



1
  This motion was originally submitted under seal. However, the government agrees that
it can be filed on the public docket.
         Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 2 of 8




           I’m taking into account that the defendant quickly self-surrendered, he did
           not possess weapons, or, at this stage, have any evidence of violent actions
           involved with his alleged activities on January 6th, and his long and
           distinguished military career.

Ex. 1,

      Lt. Col. Brock filed a motion to asking to be released from electronic monitoring

and to be allowed certain uses of the internet. ECF 11. This Court denied the request to

remove Lt. Col. Brock from electronic monitoring but granted him additional privileges

for work travel and internet use. ECF 14, 17.

                                         ARGUMENT

      I.        It Is Appropriate to Revisit the Need for Continued Electronic
                Monitoring in Light of Evidence Provided in Discovery that Shows Lt.
                Col. Brock is Not a Threat


      At Lt. Col. Brock’s first detention hearing in the Northern District of Texas, the

government relied heavily on video still shots of him holding zip ties to justify detention.

Lt. Col. Brock had allegedly previously stated publicly that he had found the zip ties and

meant to return them to law enforcement, but the government disputed this explanation.

The government argued to the district court as follows:

           Mr. Brock goes in, equipped in full combat gear, a combat helmet, a
           bulletproof vest, combat gear, and carrying2 --- whether he picked them up
           at the Capitol as a fortuitous find, or whether he brought them with him to
           the Capitol, he’s carrying flex cuffs to restrain hostages, and he has those
           flex cuffs when he makes his way to the Senate floor.

           In that context, his goal can be only one thing. He means to take hostages.
           He means to kidnap restrain, perhaps execute members of the United



2
 Lt. Col. Brock’s helmet and vest were a reasonable response to the recent history of
hostile actions by counter protesters at events related to former President Trump. They
are not evidence of hostile intent.
      Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 3 of 8




       States Government.3

Ex. 1 at 57. By making this argument, the government strongly implied that Lt. Col.

Brock arrived at the Capitol in possession of the flex cuffs as part of a hostile plan. The

government relied on that argument to cast heated political discussions on social media

attributed to Lt. Col. Brock as something more sinister than mere talk.

      Evidence produced in discovery has not borne out the government’s argument. The

government has produced CCTV footage showing Lt. Col. Brock in various locations of

the U.S. Capitol. The videos do not show unruly behavior or property damage, let alone

the violent conduct posited by the government. To the contrary, the videos show that Lt.

Col. Brock acted to restrain at least one other individual. In a video recorded on the

Senate floor, Lt. Col. Brock is clearly audible addressing another individual seated in the

presiding chair of the Senate as follows: “Get out of that chair…it belongs to the Vice

President of the United States, it’s not our chair. Look, I love you guys, we’re brothers,

but we can’t be disrespectful.”4

      In addition, the video evidence shows that Lt. Col. Brock’s public statement that he

found flex cuffs on the floor of the Capitol was true. A video recorded beginning at

2:37pm on Jan 6. shows Lt. Col. Brock standing with some other individuals near a door.

Three police are standing by the door and bag of flex cuffs is clearly visible to the

officers’ left. At some point, the shuffle of the crowd disturbs the bag of flex cuffs and


3
  The government also argued that a patch depicting the fictional comic book character
“the Punisher” denoted support for “vigilante justice.” Ex. 1 at 20. In fact, the Punisher
logo has long been widely popular in the post 9/11 military community. See, e.g.
Rebecca Collard, How a Marvel Comic Hero Became the Icon of the Fight Against Isis,
Time Magazine, April 13, 2015 (available at: https://time.com/3819227/punisher-iraq-
isis/).
4
  The video produced by the government does not have audio. However, a video
depicting the same conduct released by the media does contain the quoted audio.
      Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 4 of 8




several of them fall out. About one minute twenty seconds into the video, Lt. Col. Brock

is observable retrieving one set of flex cuffs from the floor and a second from near a

stairway. The video proves that the statement about finding the cuffs attributed to Lt.

Col. Brock was accurate and that he did not bring the flex cuffs with him as part of a plan

to wrongful acts at the Capitol.5

      The government is still producing discovery including video evidence. Upon

information and belief, further evidence will show that Lt. Col. Brock entered and exited

the Capitol peacefully under the observation of law enforcement. It will show that he

committed no violent or disorderly acts. Video cameras also likely captured him acting

to restrain unruly individuals on other occasions than that already mentioned.

      The video record of Lt. Col. Brock’s conduct in the Capitol shows that certain

hyperbolic social media posts relied upon by the government to justify his detention were

simply overheated rhetoric during an especially emotional campaign season. The

government’s six-month investigation has not produced evidence that Lt. Col. Brock

planned or attempted to commit hostile acts at the Capitol.

      Lt. Col. Brock’s scrupulous compliance with his strict release conditions over the

past six months reinforces the conclusion that he is not a risk. He has and will continue

to obey all instructions of the Court.

      Removing Lt. Col. Brock from home detention would also be consistent with how

this Court has treated other January 6 defendants charged with nonviolent offenses. See,

e.g., United States v. Bradley Weeks, 1:21cr247-TFH (ECF 12); United States v. Stephen

Horn, 1:21cr301(defendant must notify PSA in advance of travel outside the E.D. NC);
      Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 5 of 8




United States v. Jeffrey Finley, 1:21mj238 (travel permitted withing N.D. W.Va.); United

States v. Nicholas Rodean, 1:21cr57-TNM (travel permitted within D.Md. for defendant

charged with two felonies).

      II.    In the Alternative, Lt. Col. Brock requests this Court Amend His
             Conditions of Release to Allow Reasonable Parental Visitation


      Lt. Col. Brock has a minor son with his estranged wife. He has previously

requested permission travel within a short radius of his home during court ordered

periods of visitation. Pretrial did not approve the request and the government objects to it

as well.

      If this Court is not prepared to release him from electronic monitoring at this point,

Lt. Col. Brock requests that this Court amend his conditions of release to allow him to

pick up and drop off his son pursuant to a court ordered visitation schedule. He also

requests this Court to order that he be allowed to leave home during periods of court

ordered visitation for activities with his son within five miles of his home.



                                     CONCLUSION

      For the foregoing reasons, Lt. Col. Brock respectfully requests this Court to remove

him from house arrest with electronic monitoring. In the alternative Lt. Col. Brock

request this Court to order that he be allowed to travel to pick up and drop off his son

pursuant to a court ordered visitation schedule and travel within a five mile radius of his

home during visitation periods.
Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 6 of 8




                                    Respectfully Submitted,

                                    By:

                                    /s/ Charles Burnham
                                    Charles Burnham VSB # 72781
                                    Attorney for the Accused
                                    Burnham & Gorokhov, PLLC
                                    1424 K St. NW, Suite 500
                                    Washington, DC 20005
                                    (202) 386-6920 (phone)
                                    (202) 765-2173
                                    charles@burnhamgorokhov.com
Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 7 of 8




                    CERTIFICATE OF SERVICE

I have served this filing on the government through the ecf system.



                                             Respectfully Submitted,



                                             By: /s/ Charles Burnham
                                             Charles Burnham VSB # 72781
                                             Attorney for the Accused
                                             Burnham & Gorokhov, PLLC
                                             1424 K St. NW, Suite 500
                                             Washington, DC 20005
                                             (202) 386-6920 (phone)
                                             (202) 765-2173 (fax)
                                             charles@burnhamgorokhov.com
Case 1:21-cr-00140-JDB Document 22 Filed 06/23/21 Page 8 of 8
